Citation Nr: 1417577	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  07-25 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent for the service-connected type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the RO.

The Board remanded the case for additional development of the record in May 2010.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim for a disability rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus, type II. 

VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened or the available evidence is too old or does not provide the appropriate information for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326(a) (2012).  The most recent VA examination was conducted in 2010; thus, the information is over three years out of date.  The Board finds that it does not have adequate information to evaluate the current severity of the service-connected disabilities.  Accordingly, the RO must provide the Veteran with appropriate examinations.

Also, the Board notes that the VA examiner in 2010 stated that the Veteran has a number of complications related to his diabetes, which includes retinopathy in the form of vitreal floaters, bilateral lower extremity peripheral neuropathy, and coronary artery disease.  The Veteran's retinopathy and coronary artery disease have not been examined to fully evaluate the severity of such complications.  The Board finds that examinations must be arranged to determine if the disabilities are service-connected and if separate disability ratings are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran with an appropriate examination to determine the following; 1) the severity of his diabetes mellitus; 2) the etiology of his retinopathy; and 3) the etiology of his coronary artery disease.  The claims folder must be made available to the examiner.  Any indicated tests and studies must be accomplished.  A fully supported rationale must be provided for all opinions, to include citation to evidence of record.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

Following review of the claims folder and examinations of the Veteran, the VA examiner is asked to describe the symptomatology and complications associated with diabetes mellitus.  The VA examiner is specifically asked to state whether the Veteran is restricted in his activities due to his diabetes mellitus, defined as avoidance of strenuous occupational and recreational activities; whether he uses insulin or not, and if so, how many daily injections are required; whether the Veteran had progressive loss of weight or strength due to diabetes; and, whether he has a restricted diet.  The VA examiner should also state whether the Veteran has had any episodes of ketoacidosis or hypoglycemic reactions which necessitated hospitalization (and if so, how many hospitalizations per year such episodes required), or required regular treatment by a diabetic care provider (and how often such treatment was necessary). 

The examiner must also provide comment on the existence and severity of all complications of diabetes mellitus, type II.

Finally, the examiner must provide an opinion regarding whether the Veteran's retinopathy and coronary artery disease are caused by or aggravated by his service-connected diabetes mellitus.

2.  After the development requested above has been completed, the RO/AMC should again review the record and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



